DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 2, 4 – 5, 8, 12, 14 – 15 and 18, and withdrawing claims 3, 7, 9, 10, 13, 17, 19 and 20 by the amendment submitted by the applicant(s) filed on August 31, 2021.  Claims 1 – 20 are pending in this application.

Claim Objections
The Claim Objections of claims 2 and 12 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 4 – 5, 8, 11 – 12, 14 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2019/0237934) in view of Jain et al. (US 10,453,705).

    PNG
    media_image1.png
    252
    406
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    219
    379
    media_image2.png
    Greyscale


Regarding claim 1, Adachi discloses a semiconductor optical device comprising: 
a laser (see Figures 4 – 6, Character 28, Abstract and paragraphs [0006 and 0039]) for emitting light; 
a modulator (see Figures 4 – 6, Character 38, Abstract and paragraphs [0006 and 0039) for modulating the light using an electroabsorption effect; 	
a chip capacitor (see Figures 4 and 6, Character 42, the reference called “Bypass Condenser”, Abstract and paragraphs [0010 and 0042]) that is electrically connected in parallel to the laser (see Figures 4 and 5, Character 28); 
a first terminal and a second terminal.  However, it was shown above that Adachi on Figures 4 and 6, Abstract and paragraphs [0006, 0009, and 0043 – 0045], teach an optical devices comprising a modulator integrated laser, capacitor and impedance element connected to each other.  The terminals are needed so that the device works properly.  These features are implicitly taught a chip inductor includes a first terminal and a second terminal as is claimed.); 
an electrical wiring group (see Figure 4, Character 24, the reference called “interconnect pattern”, and paragraphs [0009, 0038 and 0040 – 0043]) in which the laser (see Figures 4 – 6, Character 28), the modulator (see Figures 4 – 6, Character 38), the chip capacitor (see Figures 4 and 6, Character 42), and the chip inductor (see Figures 4 and 6, Character 44) are electrically connected to each other (see Figures 4 and 6); and  
a substrate (see Figure 4, Character 22) on which the laser (see Figures 4 – 6, Character 28), the modulator (see Figures 4 – 6, Character 38), the chip capacitor (see Figures 4 and 6, Character 42), and the chip inductor (see Figures 4 and 6, Character 44) are mounted. 

    PNG
    media_image3.png
    322
    376
    media_image3.png
    Greyscale


Adachi discloses the claimed invention except for a solder or a conductive adhesive that directly bonds the first terminal of the chip inductor and the chip capacitor to each other.   Jain teaches the capacitor (see Figure 1, Character 126) is underneath of the inductor (see Figure 1, Character 122) and the connection (see Figure 1, Character 134B, can comprise a solder connection).  However, it is well known in the art to apply and/or modify the capacitor is underneath of the inductor as discloses by Jain in (see Figure1, Column 4, Lines 12, 43 – 67, Column 5, Lines 1 – 2 and 54 – 57).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the capacitor is underneath of the inductor as suggested by Jain to the device of Adachi, to provide a reduce line inductance/impedance and create a more compact device.

Regarding claim 2, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a first high frequency line (see Figure 4, Character I1 the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) and a second high frequency line (see Figure 4, Character I2, the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) for applying a high frequency signal to the modulator (see Figures 4 – 6, Character 38 and paragraphs [0006]), 
the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2), 
the chip capacitor (see Figures 4 and 6, Character 42) is mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2) in rear of the laser (see Figures 4 – 6, Character 28), 
the second high frequency line (see Figure 4, Character I2) includes a region where the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted and another region where the chip capacitor (see Figures 4 and 6, Character 42) and 
a differential signal (see paragraph [0009]) is transmitted to the first high frequency line (see Figure 4, Character I1) and the second high frequency line (see Figure 4, Character I2). 
Adachi discloses the claimed invention except for the second high frequency line is mounted such that a respective width of each region is the same.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second high frequency 

Regarding claim 4, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a direct current line (see Figure 4, Character I4, and paragraphs [0043]) for injecting a current to the laser (see Figures 4 – 6, Character 28), and 
the second terminal of the chip inductor (see Figure 4, Character 44) is connected to the direct current line (see Figure 6, Character I4). 

Regarding claim 5, Adachi and Jain, Adachi disclose an insulating block (see Figure 4, Character 22) that is interposed between the chip inductor (see Figure 4, Character 44) and a substrate (see Figure 4, character 14), 
wherein the direct current line (see Figure 4, Character I4) is interposed between the insulating block (see Figure 4, Character 22) and the chip inductor (see Figure 4, Character 44) and is directly connected to the second terminal (see claim 1 rejection). 

Regarding claim 8, Adachi and Jain, Adachi discloses the claimed invention except for the chip capacitor includes a plurality of chip capacitors that are electrically connected in parallel to each other, and the first terminal of the chip inductor is directly bonded to a chip capacitor, of the plurality of chip capacitors, using the solder or the conductive adhesive.  Jain teaches a plurality of capacitors (see Figure 3, Characters 326A and 326B) and the connection (see Figure 1, Character 134B, can comprise a solder connection).  However, it is well known in the art to apply and/or modify the plurality of capacitors as discloses by Jain in (see Figure 3 and column 8, lines 3 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known plurality of capacitors as suggested by Jain to the device of Adachi, could be used to stores electrical energy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding claim 11, Adachi discloses a device comprising: 
a laser (see Figures 4 – 6, Character 28, Abstract and paragraphs [0006 and 0039]) for emitting light; 
a modulator (see Figures 4 – 6, Character 38, Abstract and paragraphs [0006 and 0039) for modulating the light; 
a chip capacitor (see Figures 4 and 6, Character 42, the reference called “Bypass Condenser”, Abstract and paragraphs [0010 and 0042]) that is electrically connected in parallel to the laser (see Figures 4 and 5, Character 28); 
a chip inductor (see Figures 4 and 6, Character 44, the reference called “Impedance Element”, Abstract and paragraphs [0006 and 0043 – 0045]) that is electrically connected in series to the chip capacitor (see Figures 4 and 6, Character 42), electrically connected in series to the laser (see Figures 4 and 6, Character 28) and the chip capacitor (see Figures 4 and  6, Character 42), and includes a first terminal and a second terminal (Adachi do not explicitly discloses a chip inductor includes a first terminal and a second terminal.  However, it was shown above that Adachi on Figures 4 and 6, Abstract and paragraphs [0006, 0009, and 0043 – 0045] teach an optical devices comprising a modulator integrated laser, capacitor and impedance element connected to each other.  The terminals are needed so that the device works properly.  These features are implicitly taught a chip inductor includes a first terminal and a second terminal as is claimed.), and 
an electrical wiring group (see Figure 4, Character 24, the reference called “interconnect pattern”, and paragraphs [0009, 0038 and 0040 – 0043])  in which the laser (see Figures 4 – 6, Character 28), the modulator (see Figures 4 – 6, Character 38), the 
Adachi discloses the claimed invention except for the first terminal of the chip inductor and the chip capacitor are bonded to each other.   Jain teaches the capacitor (see Figure 1, Character 126) is underneath of the inductor (see Figure 1, Character 122) and the connection (see Figure 1, Character 134B, can comprise a solder connection). However, it is well known in the art to apply and/or modify the capacitor is underneath of the inductor as discloses by Jain in (see Figure1, Column 4, Lines 12, 43 – 67 and Column 5, Lines 1 – 2 and 54 – 57).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the capacitor is underneath of the inductor as suggested by Jain to the device of Adachi, to provide a reduce line inductance/impedance and create a more compact device.

Regarding claim 12, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a first high frequency line (see Figure 4, Character I1 the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) and a second high frequency line (see Figure 4, Character I2, the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) for applying a high frequency signal to the modulator (see Figures 4 – 6, Character 38 and paragraphs [0006]), 
the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2), 

the second high frequency line (see Figure 4, Character I2) includes a region where the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted and another region where the chip capacitor (see Figures 4 and 6, Character 42) and 
a differential signal (see paragraph [0009]) is transmitted to the first high frequency line (see Figure 4, Character I1) and the second high frequency line (see Figure 4, Character I2). 
Adachi discloses the claimed invention except for the second high frequency line is mounted such that a respective width of each region is the same.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second high frequency line is mounted such that a respective width of each region is the same to the laser of Adachi, to provide a compact device.  It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are 

Regarding claim 14, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a direct current line (see Figure 4, Character I4, and paragraphs [0043]) for injecting a current to the laser (see Figures 4 – 6, Character 28), and 
the second terminal of the chip inductor (see Figure 4, Character 44) is connected to the direct current line (see Figure 4, Character I4). 

Regarding claim 15, Adachi and Jain, Adachi disclose an insulating block (see Figure 4, Character 22) that is interposed between the chip inductor (see Figure 4, Character 44) and a substrate (see Figure 4, character 14), 
wherein the direct current line (see Figure 4, Character I4) is interposed between the insulating block (see Figure 4, Character 22) and the chip inductor (see Figure 4, Character 44) and is directly connected to the second terminal (see claim 1 rejection). 

Regarding claim 18, Adachi and Jain, Adachi discloses the claimed invention except for the chip capacitor includes a plurality of chip capacitors that are electrically connected in parallel to each other, and the first terminal of the chip inductor is directly bonded to a chip capacitor, of the plurality of chip capacitors, using the solder or the conductive adhesive.  Jain teaches a plurality of capacitors (see Figure 3, Characters 326A and 326B) and the connection (see Figure 1, Character 134B, can comprise a solder connection).  However, it is well known in the art to apply and/or modify the plurality of capacitors as discloses by Jain in (see Figure 3 and column 8, lines 3 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known plurality of capacitors as suggested by Jain to the device of Adachi, could be used to stores electrical energy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2019/0237934) in view of Jain et al. (US 10,453,705), further in view of Liang et al. (2017/0025379).


    PNG
    media_image4.png
    233
    272
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    233
    270
    media_image5.png
    Greyscale

Regarding claim 6 and 16, Adachi and Jain discloses the claimed invention except for a conductive block that is interposed between the chip capacitor and the electrical wiring group.  Liang teaches a conductive layer (see Figures 7B and 7C, Character 220 (226a-226g), the reference called “conductive layer”, the conductive layer 220 is divided into a plurality of conductive blocks 226a-226g) and capacitor (see Figures 7B and 7C, Character 450). However, it is well known in the art to apply and/or modify the conductive layer (conductive block) as discloses by Liang in (see Figures 7B and 7B and paragraph [0062]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known conductive layer (conductive block) as suggested by Liang to the device of Adachi and Jain, could be use it to eliminate wire-bonds, etc. 

Response to Arguments
    Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicant’s argument; “Jain on column 4, line 14 reciting "inductor trace 124," Jain is not disclosing "a chip inductor," as recited in claim 1, but rather an inductive wire.” 
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Jain on column 5, lines 60 – 64, teach a variety of different inductor can be utilized.  Jain teach more than inductor trace, suggest other type of inductor including on-chip inductor.

Applicant argument; “The cited portions of Adachi and Jain, on which the Examiner relies, do not disclose "a solder or a conductive adhesive that directly bonds the first terminal of the chip inductor and the chip capacitor to each other," as recited in claim 1.  Each of the first ".  

The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Examiner wants to point out that in the last Non-Final rejection on page 6 says; Adachi do not explicitly discloses a chip inductor includes a first terminal and a second terminal.  However, it was shown above that Adachi on Figures 4 and 6, Abstract and paragraphs [0006, 0009, and 0043 – 0045], teach an optical devices comprising a modulator integrated laser, capacitor and impedance element connected to each other.  The terminals are needed so that the device works properly.  These features are implicitly taught a chip inductor includes a first terminal and a second terminal as is claimed.  Therefore, the Non-final rejection suggested the inductor includes at least first and second terminals.  
Definition of Terminal (electricity): terminal is the mechanical device by means of which an electric connection to an apparatus is established.  Also is the point of current entry to, or point of current departure from, any conducting component in an electric circuit (definition from www.dictionary.com).   Jain on Abstract and column 2, Lines 63 – 37 teach that the apparatus include a plurality of electrical connectors comprising pillars that extend substantially vertically to electrically connect the one or more inductors and the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828              


/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828